Citation Nr: 0904422	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  98-08 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

Entitlement to higher evaluations for the components of the 
veteran's low back disability, currently assigned a 40 
percent evaluation for functional impairment of the lumbar 
spine, assigned a 10 percent evaluation for left sciatic 
neuropathy prior to October 6, 2005, and assigned a 20 
percent evaluation for left sciatic neuropathy from October 
6, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the case was subsequently 
returned to the RO in New York, New York.

The veteran testified before a Hearing Officer at the RO in 
October 1998.  His substantive appeal also requested a 
hearing before a Veterans Law Judge, but during his testimony 
before the  Hearing Officer the veteran withdrew his request 
for a hearing before the Board.

When this was before the Board in September 2006 it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief; the veteran has not experienced 
incapacitating episodes of at least 6 weeks duration during 
any continuous 12-month period of the period on appeal.

2.  The veteran does not have unfavorable ankylosis of the 
lumbar spine or thoracic spine.  

3.  From June 25, 2004, to October 5, 2005, the veteran's 
left sciatic neuropathy was manifested by incomplete 
paralysis of the sciatic nerve that more nearly approximated 
mild than moderate.

4.  From October 6, 2005, the veteran's left sciatic 
neuropathy has been manifested by incomplete paralysis that 
more nearly approximates moderate than severe.

5.  The veteran also has right sciatic neuropathy that more 
nearly approximates moderate than severe.


CONCLUSIONS OF LAW

1.  The veteran's low back disability warrants a separate 
rating of 20 percent for neurological impairment in the right 
lower extremity.  38 U.S.C.A. § 1155 (2008); 38 C.F.R. 
§§ 4.7, 4.14, 124a, Diagnostic Code 8520 (2008).

2.  Otherwise, the veteran's low back disability does not 
warrant more than a 40 percent rating for functional 
impairment of the spine, a 10 percent rating for neurological 
impairment in the left lower extremity prior to October 6, 
2006, and a 20 percent rating for neurological impairment in 
the left lower extremity from October 6, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 
(2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5242, 5243, § 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

The July 1997 rating decision on appeal was issued prior to 
enactment of the VCAA.  In September 2006 the originating 
agency sent the veteran a letter informing him that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  It also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  In addition, it 
provided appropriate notice with respect to the effective-
date element of the claim and informed the veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case and 
Supplemental Statements of the Case.  

Although this letter was sent many years after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim in July 2008.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds that VA has complied with its duty to 
assist the veteran in the development of this claim.  In this 
regard, the Board notes that VA outpatient records were 
obtained, and the veteran was afforded several VA 
examinations in response to his claim.  In addition, he was 
afforded a hearing before a Hearing Officer.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, the 
maximum evaluation authorized for lumbosacral strain or 
limitation of motion of the lumbar spine is 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2008).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran had a VA examination of the spine in April 1997 
during which he complained of low back pain radiating to the 
inner aspects of both lower extremities.  He also reported 
weakness in the right lower extremity and numbness in both 
lower extremities.  The veteran was observed to wear a back 
support and to use a cane.  Examination showed tenderness at 
L1-L5 and spasm in the paralumbar muscles.  Range of motion 
of the lumbosacral spine was forward flexion to 30 degrees, 
backward extension to 18 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 22 degrees, left rotation 
to 16 degrees and right rotation to 18 degrees (combined 
range of motion 124 degrees).  Pain was felt in the low back 
on all movements.  There was sensory deficit to pinprick in 
both lower extremities, but motor in both lower extremities 
was 5/5.  Ankle jerks were 2+ left and 1+ right.

The examiner noted electromyography (EMG) in August 1996 was 
normal, but X-ray of the lumbosacral spine in April 1992 
showed degenerative disc disease (DDD) at L4-5 and partial 
sacralization of L5.  The examiner diagnosed chronic low back 
pain, history of trauma of the lumbar spine in Vietnam, DDD 
at L4-5 and L5-S1, and chronic fibromyalgia syndrome with 
trigger points.  There was no gross deterioration in range of 
motion or functional status since the last VA examination in 
1994, although the veteran showed extreme sensitivity to 
pain, and the most recent EMG did not show lumbar 
radiculopathy.

The veteran also had a VA neurological examination in April 
1997 during which he complained of low back pain radiating to 
the legs, and of numbness and tingling in both legs.  On 
examination there was pain in the lumbosacral paraspinal 
region.  Motor strength was 5/5 throughout.  Ankle jerks were 
2+.  The examiner diagnosed DDD of the lumbosacral spine 
giving lumbosacral sprain.

VA outpatient treatment records include an EMG study in 
October 1997 to rule out peripheral neuropathy versus 
lumbosacral radiculopathy.  The clinical impression was 
normal electrical activity for all muscles tested, and 
negative for either radiculopathy or peripheral neuropathy.

The veteran had a VA examination of the spine in June 1998 in 
which he complained of daily low back pain radiating to the 
legs.  The veteran had balance disorder and used a cane as a 
gait aid.  He could not bend, squat or lift a heavy weight.  
The veteran endorsed flare-ups.  Pain was treated with pain 
medications; pain was precipitated by protracted bending or 
walking and was alleviated by rest.  The disorder had no 
effect on the veteran's occupation (dental technician).  

Range of motion of the lumbar spine was forward bending to 30 
degrees, backward extension to 22 degrees, left lateral 
flexion to 24 degrees, right lateral flexion to 20 degrees, 
left rotation to 16 degrees and right rotation to 14 degrees 
(combined range of motion 126 degrees).  There was objective 
evidence of pain in all movements, but the examiner was 
unable to assess to what extent there was additional 
limitation due to pain, fatigue and/or weakness.  Spasm, 
weakness and tenderness were present.  There was inconsistent 
and patchy sensory deficit in the lower extremities but no 
motor deficit, and strength was 5/5.  The examiner diagnosed 
degenerative arthritis and disc disease at L4-5 and stated 
there was essentially no deterioration in range of motion or 
neurological status since the previous examination in April 
1997.  However, the veteran looked depressed and showed 
extreme sensitivity to pain.

The veteran also had a VA neurological examination in June 
1998 during which he complained of low back pain radiating to 
both legs; he also reported recent symptoms of bladder 
urgency although there were no changes in bowel habits.  On 
examination there was paraspinal tenderness but no spasm.  
Strength was 5/5, and ankle jerks were 2+.  Sensory 
examination showed decreased sensitivity to pinprick in the 
right leg.  A new computed tomography (CT) scan of the 
lumbosacral spine was ordered (previous CT was in January 
1990) but the veteran failed to report.  The examiner 
diagnosed DDD in both the cervical and lumbosacral regions, 
including spinal stenosis and herniated disc.

VA X-ray of the lumbosacral spine in June 1998 showed marked 
disc space narrowing at L4-5 with osteophytes.  The other 
vertebral bodies were intact and well aligned.  The 
interpreter's impression was marked DDD at L4-5.

The veteran had a VA CT scan of the lumbosacral spine in 
September 1998.  Comparison with the previous scan in January 
1990 showed no interval change.  Seen again were large 
posterior spurs along the posterior margin of the L5 
vertebral body, producing a compromised spinal canal and 
bilateral neural foramina, and left sclerotic sacralization 
of L5.  The remainder of the lumbar spine was unremarkable.

The veteran testified before the RO Hearing Officer in 
October 1998 that VA administered regular injections into the 
back for pain control; VA had also provided him with pain 
medication, hot packs and a transcutaneous electrical nerve 
stimulation (TENS) unit that he used almost daily.  These 
measures provided some temporary relief, but the veteran 
characterized his condition as worse than it was the previous 
year.  The veteran characterized his baseline pain as 9 on a 
scale of 10, and as 10/10 in the morning.  The veteran stated 
he was unable to clothe himself or toilet because he could 
not bend.  The veteran described burning pain down both sides 
that made it difficult to sit for more than 10 or 15 minutes.  
The veteran stated he could not drive a car and could not 
walk for more than two blocks without falling down.  The 
veteran was able to work as a dental technician because of 
flexible time, but he typically lost several hours per week 
because of having to come to work late or leave work early.

A VA acupuncture clinic treatment note dated in May 2001 
shows the veteran reported pain at 10/10 level when walking.  
He reported pain at 9/10 level at night, at rest, with 
standing, and with daily activities such as work or hobbies.  
He reported impairment at 6/10 level when putting on pants or 
shoes, rising from a chair, climbing stairs or walking.  

A VA acupuncture clinic treatment note dated in June 2001 
shows the veteran reported pain at 10/10 level at night, with 
standing, and when walking.  He reported pain at 9/10 level 
at rest and with daily activities such as work or hobbies.  
He reported 9/10 painful numbness, tingling, burning or 
electrical sensations in hands or feet by day and night.  The 
veteran reported acupuncture provided better pain relief than 
trigger point injections.  Per outpatient treatment notes, 
acupuncture treatments concluded in September 2002 after 
eleven sessions, with some success.

Based on review of the evidence above, the Board finds that a 
rating in excess of 40 percent is not warranted under the 
version of DC 5293 in effect prior to September 23, 2002.  

The veteran's symptoms closely approximate the criteria for 
the currently-assigned 40 percent rating under DC 5293 
(severe IVDS with recurring attacks and intermittent relief).  
The higher 60 percent rating under DC 5293 requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief; the evidence does not show the 
veteran's symptoms approximated that level of disability.

The Board particularly notes that diagnostics including EMG 
studies did not show sciatic neuropathy.  There were pain and 
muscle spasm, but ankle jerk was positive on all 
examinations.  Finally, VA physical therapy records show the 
veteran obtained intermittent relief through trigger-point 
injections, acupuncture, heat, and pool exercises; the record 
therefore shows "recurring attacks and intermittent relief" 
closely approximating the current rating but does not show 
"little intermittent relief" as required for the higher 
rating.

The veteran had a VA examination of the spine in December 
2002 under the new rating protocols.  The veteran complained 
of constant sharp low back pain of 6/10 severity, sometimes 
going down the right leg.  The veteran endorsed numbness and 
occasional weakness in the legs, but denied bladder 
complaints.  The veteran stated he could walk 1-1/2 blocks 
with the aid of a cane; he was also observed to wear a lumbar 
corset.  The veteran was observed to be independent in 
transverse and daily activities, eating, grooming, bathing 
and toileting, but sometimes needed help dressing.  The 
veteran was currently working as a dental technician.  
Examination of the lumbar spine showed no scoliosis.  Range 
of motion was forward bending to 56 degrees, backward 
extension to 20 degrees, left lateral flexion to 32 degrees, 
right lateral flexion to 34 degrees, left rotation to 34 
degrees and right rotation to 32 degrees (combined range of 
motion 208 degrees).  There was pain at the end of all ranges 
of motion; motion was additionally limited by pain but not by 
fatigue or weakness.  Spasm was present.  Motor strength was 
5/5 and there were no sensory deficits in the lower 
extremities.  

The examiner stated that compared to the last examination in 
June 2000 there were no deterioration in range of motion, and 
no evidence of radiculopathy found clinically or 
electrically.  At present the veteran had chronic myofascial 
pain with positive trigger points and involvement of the 
muscles and ligaments.

A VA rehabilitation clinic note dated in June 2004 states the 
veteran presented complaining of chronic back and neck pain, 
fluctuating with activities and sometimes radiating to the 
extremities.  The veteran requested acupuncture treatment.  
Clinical examination showed slow gait with no loss of 
balance, diffuse tenderness in the lower lumbosacral region 
and limited movement due to pain.  The impression was chronic 
pain secondary to degenerative joint disease.  The veteran 
began acupuncture treatment in August 2004 and was still 
undergoing acupuncture treatments as of September 2007.

The veteran had a VA MRI of the lumbosacral spine in August 
2004 in conjunction with acupuncture treatments.  The 
impression was mild-to-moderate degenerative change at L4-5 
with bilateral neural foraminal impingement.

The file contains a letter dated in June 2005 from Dr. PAS, a 
private physician.  The letter asserts that Dr. PAS had been 
treating the veteran since 1983 for neck and lower back pain 
secondary to herniated cervical and lumbar discs.  During the 
previous 12 months the veteran had six exacerbations treated 
by physical therapy, medication, as well as bed rest "on 
several occasions" lasting seven to ten days each.  During 
exacerbations the veteran became more dependent in some 
activities of daily living (ADL), like dressing and bathing, 
and required a cane for walking.  Due to the spine condition 
(cervical and lumbar herniated discs), the veteran's overall 
functional status would be expected to deteriorate with time.  

(The Board notes at this point that the veteran is service-
connected for a lumbosacral spine disability, but not for a 
cervical spine disorder.)

The file contains an October 2005 letter from Dr. PAS 
asserting that during the past two years the veteran had been 
treated almost every four to six weeks due to increased pain 
in the lower back. During the period the veteran was treated 
with physical therapy, pain medications and muscle relaxants; 
in addition he was advised to have bed rest on "multiple" 
occasions during which he was dependent in some ADL.

A VA rehabilitation clinic note dated in September 2006 shows 
complaint of intermittent sharp low back pain radiating down 
both lower extremities.  The veteran was observed to walk 
with a cane, with a limp.  Clinical examination showed no 
spinal or paraspinal tenderness; there was "mild" decreased 
extension of the lumbar spine but flexion is not cited.   

The veteran had a VA examination of the spine in April 2007 
in which he complained of constant back pain radiating to 
both lower extremities.  Pain was worse when walking, sitting 
for long periods, or any type of physical activity.  
Intensity of the pain was 10/10; the veteran stated he simply 
lived with it.  Acupuncture provided partial relief and was 
the most effective treatment for pain; trigger point 
injections had provided no relief.  Massages, heat treatment 
and TENS application also provided partial relief.  The 
veteran described flare-ups with any physical activity, 
during which he would be rendered non-functional due to pain.  
The veteran denied bladder or bowel dysfunction.  He stated 
he could walk two blocks, after which he would have to stop.

The veteran was observed to walk with a cane, which he stated 
he used at all times due to imbalance.  The veteran did not 
use a brace.  The veteran was observed to be unsteady and 
unable to walk unaided, but he did not have a history of 
falls.  The veteran stated he was very limited for transfers, 
driving, walking, and mobility in his home; his wife had to 
help him dress due to limitation of motion and also due to 
pain on motion.  

On examination the thoracolumbar spine was normal in 
appearance; forward flexion was to 20 degrees with pain in 
any range of motion.  The major functional impact on 
repetitive use was pain.  There were muscular spasms around 
the lumbar spine, and although the spine had normal contour 
the veteran's gait was not well balanced.  The spine was not 
ankylosed.   

The veteran's most recent VA examination of the spine was in 
June 2008.  He complained of constant, sharp pain of 5/10 
intensity beginning in the morning.  He denied flare-ups and 
denied bladder or bowel dysfunction.  The veteran walked with 
a cane, and stated he could walk for two blocks.  The veteran 
endorsed needing occasional minimal assistance with ADL 
(dressing and bathroom).  The only postural abnormality noted 
on examination was morbid obesity.  Flexion of the spine was 
to 70 degrees, with pain.  The paraspinal muscles were tender 
but without spasm.  There were no abnormalities of contour, 
and there is no notation of ankylosis.  MRI showed interval 
moderate central caudal disc herniation with persistent 
moderate degeneration at L4-L5.  The examiner recorded no 
incapacitating episodes associated with IVDS.

The examiner diagnosed spondylosis of the lumbosacral (and 
cervical) spine with radiculopathy, central herniation L4-5, 
and transitional lumbar vertebra at the lumbosacral junction.  
The examiner stated an opinion that evidence of muscle spasm 
of the paraspinal muscles was weak.  Also, given the status 
of the low back condition the examiner recommended against 
vocational activities needing strenuous or moderate levels of 
exercise, although low-level exercise vocational activities 
allowing frequent resting intervals and positional changes, 
with environment modification and safety precautions for 
falls and sensory loss, would not appear to be detrimental if 
cardiovascular and other comorbid conditions allowed.

Based on review of the evidence above, the Board finds that a 
rating in excess of 40 percent is not warranted on the basis 
of incapacitating episodes or based on the former or current 
criteria for rating functional impairment of the spine.  The 
veteran is already receiving the maximum rating authorized 
under the former criteria for rating lumbosacral strain and 
limitation of motion.  Although the former criteria 
authorized a 50 percent rating for unfavorable ankylosis of 
the lumbar spine and the current criteria provide for a 50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine, all of the evidence shows that the 
veteran retains some useful motion of the lumbosacral spine.  
In addition, while Dr. PAS alluded in his letters to 
incapacitating episodes due to IVDS, he did not quantify the 
duration of such episodes in terms of weeks per year.  
Moreover, none of the other evidence shows that the veteran 
experienced incapacitating episodes (necessitating bed rest 
prescribed by a physician) having a total duration of at 
least six weeks during any continuous 12 month period of this 
claim. 

The Board will next address whether a separate rating is 
warranted for right sciatic neuropathy, and whether higher 
ratings are warranted for the veteran's left sciatic 
neuropathy, which has been separately rated as 10 percent 
disabling from June 25, 2004, to October 5, 2005, and as 20 
percent disabling from October 6, 2005.

A VA rehabilitation clinic note dated in June 2004 states the 
veteran presented complaining of chronic back and neck pain, 
fluctuating with activities and sometimes radiating to the 
extremities.  Clinical examination showed motor strength of 
5/5 and symmetric deep tendon reflexes.  There was non-
dermatomal distribution loss of sensation in the right lower 
extremity. 
 
A June 2004 VA outpatient neurology note shows the veteran 
complained of decreased sensation on the left side of his 
body; he also complained of nocturnal leg cramps and limb 
jerking.  The physician's impression was cramps likely due to 
diabetic neuropathy.

However, a December 2004 VA outpatient neurology note cited 
complaint of current intense pain in the legs.  
Musculoskeletal examination was normal, tone was normal, 
strength was normal except for mild interossei, reflexes were 
absent, sensation to pinprick was reduced in stocking 
distribution below the knees, and gait was normal with cane.  
The clinical impression was increasing leg pain possibly due 
to the low back problem, possibly neuropathy or myopathy.  A 
subsequent treatment note in February 2005 states lumbosacral 
symptoms were largely unchanged.

The file contains a letter dated in June 2005 from Dr. PAS, a 
private physician.  The letter asserts that the veteran had 
EMG and nerve conduction studies (NCS) of the lower 
extremities and back that showed a left L4 radiculopathy; it 
was on the basis of this letter that the RO granted a 
separate rating for left leg radiculopathy.  Dr. PAS' 
diagnosis was left lumbar radiculopathy.

Based on the evidence above the Board finds that the 
veteran's disability more closely approximated a "mild" 
incomplete paralysis prior to October 6, 2005.  The Board 
bases this conclusion on treatment reports showing tone and 
strength were normal.  The veteran complained of pain, and 
clinical studies confirmed some loss of sensation in the 
lower extremities (partially due to diabetic neuropathy), but 
there is no indication that there was any functional 
impairment of the lower extremities attributable to the 
lumbosacral neuropathy.

Accordingly, a rating in excess of 10 percent is not 
warranted prior to October 6, 2005.

The file contains a letter dated in October 2005 from Dr. PAS 
asserting that the veteran's lower back pain radiates to the 
left leg, with on-and-off tingling and numbness.

A November 2005 VA outpatient neurology note states the 
veteran complained of intense pain in the legs, although the 
back pains had improved somewhat.  Musculoskeletal 
examination was normal, tone and strength were normal, 
reflexes were absent, sensation to pinprick was reduced in 
stocking distribution below the knees, and gait was normal.  
The clinical impression was severe DJD and resulting chronic 
pain with no clinical signs of myelopathy.
  
A subsequent neurology clinic note in July 2006 found no 
change in back pain; the left lower extremity has less 
sensation than the right.  Once again musculoskeletal, tone, 
strength and gait (with cane) were normal.

A VA rehabilitation clinic note dated in September 2006 shows 
complaint of intermittent sharp low back pain radiating down 
both lower extremities.  Motor strength was 5/5 in all 
joints, tone was normal and symmetric, sensation was 
symmetric to light touch bilaterally, and knee reflexes were 
2+.

The veteran had a VA examination of the spine in April 2007 
in which he complained of constant back pain radiating to 
both lower extremities; he also complained of lower extremity 
numbness.  Motor examination showed no abnormalities, no 
atrophy, good muscle strength (5/5) and good tone in every 
muscular group in the lower extremities.  There were no 
abnormal reflexes.

The veteran's most recent VA examination of the spine was in 
June 2008.   Neurological examination showed bulk, tone and 
strength of the lower extremities within functional limits.  
Reflexes were 1+ in the lower extremities.  The examiner 
diagnosed distal symmetric polyneuropathy and spondylosis of 
the lumbosacral spine (and cervical spine) with 
radiculopathy.  The examiner stated an opinion that although 
evidence of distal symmetric polyneuropathy had been 
demonstrated clinically, it appeared to be less likely 
related to the service-connected spinal disability and more 
likely than not related to numerous underlying co 
morbidities. 

Based on the evidence above the Board finds that the left 
sciatic neuropathy on and after October 6, 2005, more closely 
approximated a "moderate" incomplete paralysis than a 
"severe" incomplete paralysis.  As prior to October 6, 
2005, the treatment reports and examination reports show tone 
and strength were normal.  The veteran continued to complain 
of pain and numbness, but as before there is no indication 
that there was any functional impairment of the lower 
extremities attributable to the lumbosacral neuropathy.  
Also, as noted above, 38 C.F.R. § 4.124a stipulates that when 
the involvement is wholly sensory the rating should be for 
the "mild" or at most "moderate" level.  

Accordingly, a rating in excess of 20 percent is not 
warranted from October 6, 2005.

Although the earlier evidence did not confirm the presence of 
right radicular symptoms, the most recent VA examination 
confirms that the veteran's radiculopathy is bilateral.  In 
addition, the objective findings concerning the right 
radicular symptoms are essentially the same as those for the 
left.  Therefore, the Board concludes that a separate rating 
of 20 percent, but not higher, is also warranted for 
neurological impairment in the right lower extremity.

In addition to the medical evidence detailed above the Board 
has reviewed the veteran's entire medical record, which 
encompasses hundreds of pages of treatment notes.  Clinical 
treatment notes relevant to the lower back generally cite 
complaints of pain and are generally consistent with the 
reports of medical examinations detailed above.  The Board 
has discussed in detail those entries specifically responsive 
to the rating criteria and to the veteran's overall 
functional disability.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (the Board is not required to discuss 
all evidence, when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

The Board has also carefully considered the lay evidence 
proffered by the veteran, including his testimony before the 
Hearing Officer.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, even affording the veteran full 
competence and credibility, there is nothing in his testimony 
or his correspondence showing that he is entitled to more 
than the currently assigned ratings, to include the separate 
rating for right radiculopathy granted herein.

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating for any 
portion of the period on appeal, but has found none.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

The Board having determined that the veteran's low back 
disability warrants a 40 percent rating for functional 
impairment of the spine, a 20 percent rating for neurological 
impairment in the right lower extremity, a 10 percent rating 
for neurological impairment in the left lower extremity prior 
to October 6, 2005, and a 20 percent rating for neurological 
impairment in the left lower extremity from October 6, 2005, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


